I

A0«„                A„diea.ion.0 Proceed ,n Dis.ric. Cun Wi.hou. Prepay,ne fes or Cos.s(Short Fon.)
                                      UNITED StatesforDistrict
                                                      the
                                                               C 1 Ll U i                                       Gl

     A                                                                                                PRO SE 0FF1(>
                           Plaint's/Petitioner
                                                                                 Civil Action No.               ^

         \             Defendant/Respondent


        application to proceed in district court without prepaying fees or costs
                                        (Short Form)

             ,an,a plaintiff or petitioner in this ease and dee,are that I an, unabie ,0 pay the eosts ofthese proeeedings and
 that I am entitled to the relief requested.
             In support of this applieation, I answer the following questions under penalty of perjury;
                                             ■ u M A'. \ \ t                        j 0 \\ A vtA:.                               ^ ^


 incarcerated during the last six months.

              2,Ifnot incarcerated. If I am employed, my employer's name and address are:

                                                                                                                           per

    My gross pay or wages are: S
                                                                   , and my take-home pay or wages are: $
    (specify pay period)

                , other Inconte. In the pas.,2 months. I have received income from the following sources <chech Cl that appiy):
                                                                                   a Yes                 □ No
         (a) Business, profession, or other self-employment                         a Yes
                                                                                                         □ No
         (b) Rent payments, interest, or dividends                                  O Yes                □ No
         (c) Pension, annuity, or life insurance payments                           a Yes                □ No
         (d) Disability, or worker's compensation payments                          3'Yes                □ No
         (e) Gifts, or inheritances                                                 □ Yes                □ No
          (f) Any other sources

               Ifyou anstrered "Yes" to any question above, describe belotv or on separate pages each source ofntoney and
    State the amount that you received and what you expect to receive in the future.


         ■                  A                                                                    ^
                       vA^cXa.
AO 240 (Rev. 07/10)Application to Proceed in District Court Without Prepaying Fees or Costs(Short Form)

           4. Amount of money that I have in cash or in a checking or savings account: $
        5. Any automobile, real estate, stock, bond,security, trust,jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value)'.




           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount ofthe monthly expense):




           7. Names(or, if under 18, initials only)ofail persons who are dependent on me for support, my relationship
 with each person, and how much I contribute to their support:
                                                                              /\
                                                                                   \■




            8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):                       ^




            Declaration: I declare under penalty of peijury that the above information is true and understand that a false
 statement may result in a dismissal of my claims.


 Date: 1 " 1                                                                                              Applicant's signature

                                                                                         l:\fi               Printed name
